Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants Remarks of 10/21/20, filed Page 16, Para. 4, that the references of Rodrigues (US 10,583,560) and Hance (US 2018/0029797) is improper since the present application has an earlier priority date have been fully considered and are persuasive.  Examiner acknowledges the petition to accept an unintentionally delayed claim which was granted on 11/24/2020.  The rejection of the claims based on Hance and Rodrigues have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-12, 15-23, and 65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the new grounds of rejection below.
Applicant's arguments filed Applicants Remarks filed on Page 22, Para. 2 have been fully considered but they are not persuasive. Applicant asserts that Hoffman does not disclose “wherein the server distributes one or more steps in the method among more than one task robot”, as required in claims 31 and 64.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the 
Applicant states that the cited portions of Hoffman are too general to disclose the server distributing one or more steps among more than one task robot.  Why does Hoffman not disclose the "server distributing one or more of the steps among more than one task robot"?  The server (15) Hoffman selects appropriate components such as task robots (20) to perform various tasks (Para. 0030, 0043), and distributes one or more steps of: receiving an on order (Para. 0044, see lines 9-13), selecting a task robot (20) to perform a task (Para. 0030; 0043), determining a destination for the task robot (20)(Para. 0045), receiving position information of the task robot (Para. 0062), determining, based on the position, that the task robot (20) is ready to perform (Para. 0045, Para. 0062), transmitting a task and destination to the task robot (20)(Para. 0045), and receiving a task confirmation that the task has been completed (Para. 0120).  Further, one or more of these steps may be distributed to more than one task robot (30)(Para. 0031, the system includes multiple robots, 20, moving within a workspace), as claimed.  Which of these features is not included as mentioned in the claims?  It is important for Applicant to state why the claimed features are not supported in the prior art, aside from a mere allegation that the disclosure does not disclose the claimed features.  The rejection of claims 31-36, 38-39, 41-47, and 64 based on Hoffman, remains.       
Applicant's arguments filed on Page 16, Para. 2 have been fully considered but they are not persuasive. Applicant has not amended to specification to address all the .
While Applicant has made some amendments to the specification regarding the use of "For example", Applicant did not address the other instances in the specification.  The cited examples listed in the previous two office actions serve as a guide but were not meant to be limited to those instances.  Applicant should review and address the unclear use of "For example" throughout the entire specification.  See Para. 0080-0081 for instance.   

Specification
The disclosure is objected to because of the following informalities: 
While Applicant has made some amendments to the specification, the Applicant did not amend the other instances of the unclear terminology in the specification. Applicant only made changes to the portions of the specification, specifically the exact portion cited in the previous Office Action. Applicant should review the entire specification to make necessary changes.  Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 0080-0081: Applicant begins multiple consecutive sentences with “For example” which is unclear and should be revised.  In those paragraphs, Applicant begins sentences with “For example”, and then a limitation that is different from a previous presented example, which is unclear.  

.  
Appropriate correction is required.
Appropriate clarification is to any and all occurrences of unclear terms mentioned above is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-36, 38-39, 41-47, and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al (US PG. Pub. 2012/0143427).  Relative to claims 31-36, 38-39, and 41-47, Hoffman discloses: a method for order fulfillment using robots (20)(Fig. 1)(Para. 0029), comprising: 
receiving, by a server (15)(Fig. 1)(Para. 0030), an order comprising an order item (Para. 0044);
selecting, by the server (15), a task robot (20)(Fig. 1) to perform a task relating to fulfillment of the order (Para. 0030; 0043; 0045); 
determining, by the server (15), a destination for the task robot (20)(Para. 0045);

determining, by the server (15), using the position information, that the task robot is positioned so as to be ready to perform the task (Para. 0062; 0045);
transmitting, by the server (15), in response to the determination that the task robot (20) is positioned so as to be ready to perform the task (“task”), one or more of the task and the destination to the task robot (20)(Para. 0045); and
receiving, by the server (15), from the task robot (20), a task confirmation confirming that the task has been completed (Para. 0120); wherein the server (15) distributes one or more of the steps in the method among more than one task robot (20)(Para. 0030; 0032);
further comprising the steps, performed after the step of receiving the order (Para. 0044) and before the step of selecting, of: computing, by the server (15)(Fig. 1), a currently planned path configured to enable the task robot (20) to reach the destination while optimizing criteria of interest (Para. 0122; 0123; 0129); and transmitting, by the server (15), the currently planned path to the task robot (20)(Fig. 1)(Para. 0122-0123; 0128); 
the task robot (20)(Fig. 1) comprises one or more of an inventory robot, an actor robot, an order robot, and a packer robot (Para. 0029; 0031); 
the task robot (20) comprises an inventory robot (20) configured to perform one or more of picking and moving the order item (items in holders, 30 Para. 0029; 0031; 0044; 0035); 

the task robot (20) comprises an order robot (20) configured to collect the order item (Para. 0029-0031); 
the step of computing comprises computing an optimal path (Para. 0047; 0209-0210); 
the step of computing comprises computing one or more of a time optimal path and a cost optimal path (Para. 0209-0210); 
the step of computing comprises computing a currently planned path configured to enable the task robot (20) to reach a destination while optimizing criteria of interest (Para. 0047); 
the step of computing comprises computing a currently planned path configured to enable the task robot (20) to reach the destination while optimizing one or more of the expense of the currently planned path and the time required to execute the currently planned path (Para. 0209-0210); 
the step of computing comprises computing a currently planned path configured to enable the task robot (20) to reach the destination while minimizing one or more of the expense of the currently planned path and the time required to execute the currently planned path (Para. 0209-0210; 0047); 
the step of computing comprises computing the currently planned path assuming an obstacle-free path to the destination (Para. 0069-0070; 0101); 

the step of transmitting the task comprises transmitting a pick order (Para. 0044); and
the step of receiving the task confirmation comprises receiving a pick confirmation confirming that the ordered items have been picked (Para. 0045; 0120).

Relative to claim 64, the disclosure of Hoffman includes: a method for order fulfillment using robots, comprising: receiving, by a server (15), an order comprising an order item (Para. 0044); 
selecting, by the server (15), a task robot (20) to perform a task relating to fulfillment of the order (Para. 0043-0045); receiving, by the task robot (20), from the server (15), the selection of the task robot (20)(Para. 0043; 0045); determining, by the server (15), a destination for the task robot (20)(Para. 0045);
computing, by one or more of the server (15) and the task robot (20), a currently planned path for the task robot (20) configured to enable the task robot (20) to reach the destination while optimizing criteria of interest (Para. 0047-0048; 0122-0123; 0209-0210);
transmitting, by the server (15), the currently planned path to the task robot (20)(Para. 0122-0123; 0128); receiving, by the task robot (20), from the server (15), the currently planned path (Para. 0048; 0123; 0128); executing, by the task robot (20), the currently planned path (Para. 0123-0125; 0128); 

receiving, by the server (15), position information from the task robot (20)(Para. 0061);
determining, by one or more of the server (15) and the task robot (20), using the position information, that the task robot (20) is positioned so as to be ready to perform the task (Para. 0061; 0045);
transmitting, by the server (15), in response to the determination that the task robot (20) is positioned so as to be ready to perform the task, the task to the task robot (20)(Para. 0045);
receiving the task, by the task robot (20), from the server (15)(Para. 0045); 
performing the task, by the task robot (20)(Para. 0045; 0101-0104, the mdu, 20, executes the assigned task);
sending, to the server (15), by the task robot (20), a task confirmation confirmed that the task has been completed (Para. 0120);
receiving, by the server (15), from the task robot (20), the task confirmation (Para. 0120); and
determining, by the server (15), that the task robot (20) is not to be sent to another destination (Para. 0045, 0047; system flexibly determines where each Ref. 20, should be located, including not being sent to another location), wherein the server (15) distributes one or more of the steps in the method among more than one task robot (20)(Para. 0030; 0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-23, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US PG. Pub. 2016/0132059) in view of O’Brien et al (US Patent No. 9,242,799).  Relative to claims 1-12, and 15-23, Mason discloses:
a server (150)(Fig. 1B) configured to receive an order comprising an order item (“boxes”)(Para. 0039); 
inventory storage (see robots in fleet, 100, such as fork trucks, Ref. 114, 260, or truck unloaders, Ref. 116, 200)(Fig. 1A) operably connected to the server (150)(Fig. 1B); the inventory storage (Ref. 114, 116, 260, 200 carry items unloaded from truck container) comprising order items (Para. 0056; 0073; 0035; 0039); 
at least one actor robot (pedestal robot, 122, 220)(Fig. 1A-1B, 2A) operably connected to and selected by the server (150)(Para. 0039), the at least one actor robot (122, 220) is configured to perform one or more of picking the order item (“box”) from inventory storage (114, 116, 260, 200; Para. 0037; 0060, pedestal robot distributes items between various robots, including picking items from truck unloaders and fork trucks, Ref. 114, 260, 200, 260), moving the order item (“box”), and positioning the order item (“box”)(Para. 0037; 0062); and

at least one of the robots (see any robot in robotic fleet, 100) communicates position information to the server (150)(Para. 0039; 0047; 0075);
when using the position information, the server (150) generates a currently planned path (Para. 0075; 0085), the server (150) transmits the currently planned path to the at least one communicating robot (“robotic device”)(Para. 0075; 0085);
the inventory storage comprises one or more of an inventory robot (Ref. 114, 116, 260, 200, are robots)(Fig. 1A, 2A-2D), a box (see “boxes”, 140), a bin, a fixed shelf, a non-fixed shelf, a rack, a conveyor, a warehouse, another inventory storage location, and other inventory storage (Para. 0037; 0062); 
the inventory storage comprises an inventory robot (114, 116, 260, 200, are robots)(Para. 0037; 0062)(Fig. 1A);
the inventory robot (114, 116, 260, 200)(Fig. 1A) is mobile (Para. 0037; 0073);
the at least one actor robot (122, 220)(Fig. 1A) is configured to pick and move the order item (“box”) (Para. 0037; 0062; 0073);
the at least one actor robot (122, 220)(Fig. 1A) is stationary (Para. 0037; 0062);

the at least one stationary actor robot (122, 220) comprises one or more arms (Fig. 1A, 2B)(Para. 0060;
the at least one order robot (112, 240) is configured to move from a first stationary actor robot (122, 220) to a second stationary actor robot (another pedestal robot, 122, 220), picking at least two order items (system may include multiple pedestal robots in the fleet, 100; AGV’s are configured to move throughout the warehouse and may move between multiple AGV’s and further may include multiple items; Para. 0039; 0035; 0062; 0066);
the at least one mobile actor robot (122, 220)(Fig. 2A) is configured to perform one or more of receiving from the server (150) a currently planned path for the at least one actor robot (122, 220) for instance, robots, such as arm of robot 122, 220, is controlled to move along a path to collaborate with another robot based on the position of the robots, 122, 220; Para. 0075), and generating the currently planned path (movement of the arm of robots 122, 220 towards final position) for the at least one actor robot (122, 220)(Para. 0075-0076; 0081; 0085; 0023); 
the server (150) communicates wirelessly with at least one of the actor robot (122, 220), the at least one order robot (112, 240), and the inventory storage (Para. 0039);
the inventory robot (114, 116, 200, 260) is configured to perform one or more of carrying inventory on top of itself and carrying inventory (“boxes”) inside itself (Fig. 1A, 2A-2D)(Para. 0056; 0062); 

the at least one actor robot (122, 220)(Fig. 1A) stays near the inventory storage (for instance, other robots, 112, 240; or “boxes”, 140) after the at least one actor robot (122, 220) picks an order item (“box”) from the inventory storage (112, 240, or stack of boxes, 140)(Para. 0062; 0073, pedestal robots, 122, 220, remain near the other robots, 112, 240, etc. after picking and distributing boxes, 140 or other items); 
the mobile inventory robot (see various robots, 114, 116, 260, 200) moves between at least two actor robots (122, 220)(Para. 0039; system, 100, may include more than one pedestal robots 122, 220, and other mobile robots (114, 116, 260, 200) are configured to move between at least two pedestal robots); and 
at least one of the actor robots (“pedestal robot”, 122, 220) picks an order item from the mobile inventory robot (112, 240, AGV’s)(Para. 0035; 0062).

Relative to claim 65, the disclosure of Mason includes: a system (warehouse, Fig. 1A) for order fulfillment using one or more robots (100), comprising: a server (150) configured to receive an order comprising an order item (“boxes”)(Para. 0039);  
inventory storage (114, 116, 260, 200) is operably connected to the server (150)(Para. 0039; 0041), the inventory storage (114, 116, 260, 200) comprising order items (“boxes” of items)(Para. 0035; 0062);

an order robot (AGV’s, 112, 240)(Fig. 1) operably connected to the server (150), the order robot (112, 240) configured to collect the order item (“box”)(Para. 0054), the order item (“box”) is positioned by the actor robot (122, 220) inside the order robot (AGV’s 112, 240, or other “mobile robots”) to be accessible to the order robot (112, 240), so as to perform order fulfillment using one or more robots (Para. 0035; 0062; 0073).
Relative to claims 1-12, 15-23, and 65 above, Mason does not expressly disclose: at least one packer robot configured to pack an order item into a container to be shipped, the at least one order robot is configured to position the order item so as to be accessible to the packer robot; the at least one order robot comprising an order drives items to a packing station; or at the packing station, the packer robot packs the order into a container to be shipped.
O’Brien teaches: at least one packer robot (see “robotic arm” in packing station, 106)(Fig. 1) configured to pack an order item into a container to be shipped (Col. 3, lines 5-9; Col. 6, lines 26-30; Col. 6, lines 47-50), the at least one order robot (“mobile drive units”, 118, which carry inventory pods 112, containing order items)(Fig. 2) is configured to position the order item (items on inventory pod, 112) so as to be accessible to the packer robot (“robotic arm” inside packing station, 106)(Col. 3, lines 5-
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify system of Mason with the packer robot and order robot positioning the order item, and driving to the packing station, as taught in O’Brien, for the purpose of providing a modern inventory system such as in a mail-order warehouse, that can efficiently handle a large number of diverse inventory requests, requires fewer resources, and requires less space.

Relative to claim 19, Mason in view of O’Brien may be further modified to include: after the actor robot (Mason, 122; 220) picks the order item (“box”) from the inventory storage (Mason, truck unloaders, fork trucks, Ref. 114,116, 260, 200, or stacks of “boxes”)(Fig. 1A), the at least one actor robot (Mason, 122; 220) picks a second order item (“box”) from the inventory storage (Mason, 114, 116, 260, 200, or stacks of “boxes”)(Para. 0035; 0037; 0062), as an obvious matter of design choice, since the pedestal robots are configured to pick multiple items from the mobile robots or stacks of boxes based on the needs of the system such as requested ordered items as is typical in fulfilling orders in a warehouse (Mason, Para. 0033-0034; 0038).  The system of 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mason in view of O’Brien, so the actor robot (122, 220) picks a second order item (140) from inventory storage described above, as an obvious matter of design choice based on the needs of the system.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2012/0143427) in view of O’Brien et al (US Patent No. 9,242,799). Relative to claim 37, Hoffman discloses all claim limitations as mentioned above, but does not expressly disclose: the task robot comprises a packer robot configured to pack an order item into a container to be shipped.
O’Brien teaches: the task robot comprises a packer robot (see “robot arm”) configured to pack an order item into a container to be shipped (Col. 3, lines 5-9; Col. 6, lines 26-30; Col. 6, lines 47-50), for the purpose of providing a modern inventory system such as in a mail-order warehouse, that can efficiently handle a large number of diverse inventory requests, requires fewer resources, and requires less space.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Hoffman, so that the task robot includes a packer robot configured to pack an order item into a container, as taught in O’Brien, for the purpose of providing a modern inventory system such as in a mail-order warehouse, that can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3651